4 F.3d 986
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.ZELDA D. BRASWELL, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.ZELDA D. BRASWELL, Defendant-Appellant.
No. 92-6619.
No. 92-6785.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 3, 1992.Decided:  September 7, 1993.

Appeals from the United States District Court for the District of Maryland, at Baltimore.
Zelda D. Braswell, Appellant Pro Se.
Gary Patrick Jordan, United States Attorney, John Vincent Geise, Andrea L. Smith, Office of the United States Attorney, Baltimore, Maryland, for Appellee.
D.Md
DISMISSED IN NO.92-6619 AND AFFIRMED IN NO.92-6785.
Before WIDENER, HALL, and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
These cases have been consolidated for purposes of appeal.  In No. 92-6619, Zelda D. Braswell filed a premature notice of appeal.  Because there was no judgment or order in the district court, this court has no jurisdiction over the appeal;  No. 92-6619 is therefore dismissed, and Braswell's motion to hold this case in abeyance is denied.  In No. 92-6785, Braswell appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Braswell, No. CR-89-391-JFM (D. Md. July 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 92-6619-DISMISSED
No. 92-6785-AFFIRMED